Case 3:19-cv-00415-NJR Document 33 Filed 10/28/19 Page 1 of 9 Page ID #464
Case 3:19-cv-00415-NJR Document 33 Filed 10/28/19 Page 2 of 9 Page ID #465
Case 3:19-cv-00415-NJR Document 33 Filed 10/28/19 Page 3 of 9 Page ID #466
Case 3:19-cv-00415-NJR Document 33 Filed 10/28/19 Page 4 of 9 Page ID #467
Case 3:19-cv-00415-NJR Document 33 Filed 10/28/19 Page 5 of 9 Page ID #468
Case 3:19-cv-00415-NJR Document 33 Filed 10/28/19 Page 6 of 9 Page ID #469
Case 3:19-cv-00415-NJR Document 33 Filed 10/28/19 Page 7 of 9 Page ID #470
Case 3:19-cv-00415-NJR Document 33 Filed 10/28/19 Page 8 of 9 Page ID #471
00415-NJR Document 33 Filed 10/28/19 Page 9 of 9
